157 S.W.3d 761 (2005)
STATE of Missouri, Respondent,
v.
David DEHART, Appellant.
No. ED 83616.
Missouri Court of Appeals, Eastern District, Division Two.
March 15, 2005.
Amanda R. Schehr, Assistant Public Defender, St. Louis, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
David Dehart ("Defendant") appeals from the trial court's judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of two counts of robbery in the first degree. In his appeal, Defendant alleges that the trial court erred when it overruled his trial attorney's Motion for Judgment of Acquittal at the close of the State's evidence and at the close of all evidence because the evidence was insufficient to prove beyond a reasonable doubt that Defendant was guilty of the first-degree robbery of a Church's Chicken and a Shell Oil gas station.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).